Citation Nr: 1522984	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-25 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1960 to May 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims on appeal.

As an initial matter, the most recent VA treatment records associated with the Veteran's physical claims file are dated December 2008.  The July 2013 statement of the case notes that electronic treatment records from the VA Medical Center (VAMC) in Biloxi, Mississippi, dated from February 2007 to May 2013, were reviewed; however, such records are not associated with either Virtual VA, the Veterans Benefits Management System paperless claims processing system or the physical claims file.  These VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records are potentially probative and are deemed to be constructively of record, and because they are not currently available, they must be either physically or electronically obtained.  In addition, relevant ongoing medical records should be requested.

With regards to the Veteran's claim of service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder (PTSD)), in a correspondence dated in June 2010, the Veteran indicated that he was being treated by Dr. Dansak, a Psychiatrist and Dr. Robinson, a Psychologist.  These treatment records are not currently associated with the Veteran's claims file.  Thus, treatment records from these providers should be requested on remand. 

A December 2008 VA treatment record indicates that the Veteran was diagnosed with PTSD and depression, not otherwise specified (NOS).  The Veteran has identified several stressors he experienced during service and has submitted lay statements, to include buddy statements and letters from family members supporting the Veteran's claimed stressors while in service and indicating a change in the Veteran's personality after separation.  However, there is insufficient evidence in the record linking his current psychiatric disorders with his active duty service.  A review of the record shows that the Veteran has not been afforded a VA examination in connection with his claim.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any acquired psychiatric disorder, to include PTSD and depression, NOS.

With regard to the claimed stressors, the Veteran identified witnessing a Sergeant engaged in sexual activity with another soldier, being involved in a motor vehicle accident, witnessing seventeen men being killed in September 1960 in Graf, Germany, and being attacked by friendly fire.  

The RO did not attempt to verify whether the claimed stressors occurred, including with the Joint Service Records Research Center (JSSRC).  In August 2010, the JSSRC PTSD Coordinator indicated that a specific time frame was not provided regarding the Veteran's arrival in Germany when he states that he saw seventeen men killed and when the Veteran claimed that he was engaged in friendly fire.  However, the Veteran's lay statements and buddy statements show that the Veteran noted that he arrived in Germany in September 1960.  In addition, the Veteran, and his friend H.T, noted that the friendly fire event occurred in the Spring of 1962.  A review of the Veteran's service records reflects that the Veteran was appointed to the Btry B 3d How Bn 35th Arty, the unit noted by the Veteran and used in the JSSRC's stressor inquiry, in April 1962.  Therefore, while on remand, the RO should request that steps be taken by the JSRRC and/or any other appropriate entity to verify the Veteran's claimed stressors, to include the dates provided for each event.

With regards to the Veteran's claim for an increased rating for bilateral hearing loss, the Veteran states that he cannot hear several sounds, such as his alarm clock beside his bed, smoke alarms, and his television (at a normal level).  He notes that he cannot carry on a conversation in a room with more than one person or background noise in it.  He states that he needs to watch the mouths of people when they speak to him, as he has difficulty hearing them.  He notes that his service-connected hearing loss has negatively impacted his life.  

The Veteran was last afforded a VA examination for his service-connected hearing loss in January 2009, over six years ago.  Several of his statements regarding his hearing loss came after the most recent VA examination.  Because there may have been changes in the Veteran's condition, the Board finds that a new audiological examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Physically or electronically obtain all outstanding VA treatment records dated since December 2008.  Any negative response should be in writing and associated with the claims file.  

2.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claim for service connection for an acquired psychiatric disorder that are not already of record, to include Dr. Dansak and Dr. Robinson.  After securing any necessary authorization obtain such records.  All development efforts must be in writing and associated with the claims.

3.  Contact the JSSRC and any other appropriate department, agency, or official for verification of the Veteran's arrival in Graf, Germany when he states that he saw seventeen men killed in September 1960 and when the Veteran claimed that he was engaged in friendly fire in Germany in the Spring (April) of 1962.  

4.  Thereafter, schedule the Veteran for a VA psychiatric examination conducted by a VA psychiatrist or psychologist to determine the current nature and etiology of any current acquired psychiatric disorder.  The electronic claims file should be made available and reviewed by the examiner.  The examiner should identify all psychiatric pathology present, conducting any indicated tests and studies. 

Following a review of the record and examination of the Veteran, the examiner should list all psychiatric disabilities for which the Veteran meets the criteria for a diagnosis, or met the criteria for a diagnosis at any point during the course of the appeal.  If the examiner finds that the Veteran does not meet the criteria for a diagnosis of any psychiatric disability, this should be expressly stated. 

For each diagnosed psychiatric disability, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the diagnosed acquired psychiatric disability had its onset during or is otherwise related to the Veteran's active duty service, including any verified stressors.  In providing this opinion, the examiner must consider the lay statements of record regarding the Veteran's symptoms, to include lay statements from the Veteran's friends and family members. 

A rationale for any opinion expressed must be provided.

5.  Schedule the Veteran for a VA audiology evaluation to determine the severity of his service-connected hearing loss.  The necessary tests must be accomplished and the examiner must specifically comment on the effects of the Veteran's hearing loss on his daily activities.  A rationale for any opinion expressed must be provided.

6.  Finally, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

